     Case 1:21-cr-00073-RJS Document 6 Filed 06/14/21 PageID.9 Page 1 of 2




ANDREA T. MATINEZ, Acting United States Attorney (#9313)
NATHAN D. LYON, Special Assistant United States Attorney (#10171)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone:(801) 524-5682


                         IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF UTAH, NORTHERN DIVISION



 UNITED STATES OF AMERICA,                             1:21-CR-00073-RJS
                                                   :
                       Plaintiff,                    PETITION FOR WRIT OF HABEAS
                                                   : CORPUS AD PROSEQUENDUM
        vs.
                                                   :
 JUSTIN MICHAEL VANDERWOUDE,
                                                   :
                       Defendant.




         The United States Attorneys for the District of Utah respectfully shows this Honorable

 Court that JUSTIN MICHAEL VANDERWOUDE now being confined at the Davis County Jail,

 under the authority of the State of Utah, is to appear remotely via Zoom in the United States

 District Court for the District of Utah before the Honorable Magistrate Judge Daphne A. Oberg

 on the 17th day of June 2021, at 2:00 p.m., on the charge of Possession of a Controlled

 Substance with Intent to Distribute, and it is necessary that the defendant be present in person, or

 remotely, on said date, during proceedings, appearances, and final disposition of the case;

        NOW, THEREFORE, your petitioner respectfully prays that this Honorable Court do

 forthwith order a Writ of Habeas Corpus Ad Prosequendum to issue from this Court to the
   Case 1:21-cr-00073-RJS Document 6 Filed 06/14/21 PageID.10 Page 2 of 2




United States Marshal for the District of Utah, or any other United States Marshal, or Special

Agent of the Project Safe Neighborhoods Task Force, requiring him to serve said Writ on the

Warden, or Superintendent, or custodian of any place or institution where JUSTIN MICHAEL

VANDERWOUDE is confined, and requiring said U.S. Marshal or Special Agent to produce

JUSTIN MICHAEL VANDERWOUDE before the Court on the above stated date for

proceedings and appearances upon the charge aforesaid, and to hold JUSTIN MICHAEL

VANDERWOUDE at all times in his custody as an agent of the United States of America until

final disposition of the case, thereafter to return JUSTIN MICHAEL VANDERWOUDE to the

institution wherein now confined.

       DATED this 14th day of June 2021.

                                             ANDREA T. MARTINEZ
                                             Acting United States Attorney


                                             /s/ Nathan D. Lyon
                                             NATHAN D. LYON
                                             Special Assistant U.S. Attorney
